IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LARRY RUNK, II,                              : No. 818 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JOHN L. PENNOCK, M.D. AND CAPITAL            :
AREA CARDIOVASCULAR SURGICAL                 :
INSTITUTE, PC,                               :
                                             :
                   Respondents               :


                                        ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the decision of this matter.